Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 5/17/22.  Claims 41-45 have been added. Claims 21-28 and 41-45 are pending.
2.	Applicants' arguments filed 5/17/22 have been fully considered and they are deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claim 45 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 45 recites the limitation “first visual cue, the second visual cue or the third visual cue”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 21, 25-28 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Pocha et al (US 8838518 B1, hereinafter “Pocha”) in view of Venkataraman.107.	With respect to claim 21,
Pocha discloses a method, comprising:
receiving a query provided in a user interface of a query application;
identifying a content item associated with the query;
determining whether the content item includes inaccurate information; and
based on determining the content item includes inaccurate information, causing a visual indicator to be displayed with the content item in the user interface, the visual indicator indicating that the content item includes inaccurate information (Pocha col. 6 lines 17-27, col. 17 lines 25-67 e.g. (33)    Context-sensitive query engine 150 can include a query engine 220 that can receive a query from a learner 115. (97) In one instance, each of the content object and the query (or a term of the query) can include weights for each of one or more concepts.  A relevance metric can then depend on a degree to which these weights match or are correlated.  In one instance, a primary concept is determined for the query, and the relevance metric is determined based on the content object's weight for that concept.  In one instance, a primary concept is determined for the content object, and the relevance metric is determined based on the query's (or query term's) weight for that concept.  In one instance, the relevance metric depends on a dot-product or correlation between corresponding weights for a set of concepts for the query (or query term) and the content object.  Thus, generally, a relevance metric can be high when a content object and query are estimated to be focused on one or more similar concepts.  Query results can then be biased towards content objects with high relevance metrics. (98) In one instance, a result prominence or order depends on the weighted concept map and/or relevance metrics.  For example, content objects can be identified in an order based on relevance metrics (e.g., such that a content object with a highest relevance metric is identified at a top off a result list).  As another example, representations of content objects with high (e.g., above-threshold) relevance metrics can be highlighted, bordered, bolded, or colored to emphasize the result [as
receiving a query (e.g. query) provided in a user interface of a query application (e.g. query engine);
identifying a content item (e.g. content object) associated with the query;
determining whether the content item includes inaccurate information (e.g. biased results; referring to the instant applicant’s spec. [0036]); and
based on determining the content item includes inaccurate information, causing a visual indicator (e.g. highlighted, bordered, bolded, or colored) to be displayed with the content item in the user interface, the visual indicator indicating that the content item includes inaccurate information (e.g. biased content object)]. (99) Thus, each content object can be initially processed and mapped to various concepts.  These concepts can be related to each other via a concept map.  Queries can be similarly processed (e.g., based on a term of a query, a learner's context and a query time).  Content items with concept-matching corresponding to that for queries can then be preferentially returned to learners.  Further, content items with additional or alternative concepts connected to query concepts in a query map can be returned.  For example, if content object A was associated with query-related concept M and concept N that is connected in a concept map, it may be returned before returning content object B that is only associated with query-related concept M. As another example, only two content objects are associated with query-related concept M, then additional results can focus on those associated with concept N that is connected to concept M in the concept map.  Using this technique, results relevant to a learner's query objectives can be identified).
Although Pocha substantially teaches the claimed invention, Pocha does not explicitly indicate a social networking application.
Venkataraman teaches the limitations by stating receiving a query (e.g. search query) provided in a user interface of a social networking application (Venkataraman [0031], [0060], [0068], [0077] – [0078] e.g. interacting with a social network).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Pocha and Venkataraman, to provide an effective mechanism for correctly analyzing queries within the context of a conversation (Venkataraman [0001]). 
10.	With respect to claim 25,
	Pocha further discloses wherein the visual indicator is interactive (Pocha col. 4 line11-23 e.g. interactive).
11.	With respect to claim 26,
	Pocha further discloses wherein the visual indicator is associated with a confidence score (Pocha col. 6 lines 17-27, col. 13 lines 52-58, col. 17 lines 25-67 e.g. relevance metrics/scores).
12.	With respect to claim 27,
	Pocha further discloses altering the display of the content item based, at least in part, on a ranking associated with the content item (Pocha col. 13 lines 52-58 e.g. (74) Relevance scores can be used to determine presentation decisions, such as which content objects are to be identified to a learner or how identifications of content objects are to be ordered.  For example, only content items with a relevance score over a threshold can be identified, or content objects can be ranked according to their relevance scores and then identified in the ranked order).
13.	With respect to claim 28,
	Pocha further discloses wherein the ranking is based, at least in part, on a popularity of the content item (Pocha col. 5 lines 37-55 e.g. "popular vote").	
	Venkataraman further discloses wherein the ranking is based, at least in part, on a popularity of the content item (Venkataraman [0018] e.g. The narrowing down of the search results may be based on one or more heuristics including popularity of entities (e.g., more popular entities are more likely interpretations)).
14.	With respect to claim 41,
	Pocha further discloses wherein determining whether the content item includes inaccurate information comprises determining that the content item includes bias (Pocha col. 17 lines 25-49 e.g. (97) In one instance, each of the content object and the query (or a term of the query) can include weights for each of one or more concepts.  A relevance metric can then depend on a degree to which these weights match or are correlated.  In one instance, a primary concept is determined for the query, and the relevance metric is determined based on the content object's weight for that concept.  In one instance, a primary concept is determined for the content object, and the relevance metric is determined based on the query's (or query term's) weight for that concept.  In one instance, the relevance metric depends on a dot-product or correlation between corresponding weights for a set of concepts for the query (or query term) and the content object.  Thus, generally, a relevance metric can be high when a content object and query are estimated to be focused on one or more similar concepts.  Query results can then be biased towards content objects with high relevance metrics. (98) In one instance, a result prominence or order depends on the weighted concept map and/or relevance metrics.  For example, content objects can be identified in an order based on relevance metrics (e.g., such that a content object with a highest relevance metric is identified at a top off a result list).  As another example, representations of content objects with high (e.g., above-threshold) relevance metrics can be highlighted, bordered, bolded, or colored to emphasize the result [as wherein determining whether the content item includes inaccurate information comprises determining that the content item includes bias (e.g. biased)]).
15.	With respect to claim 42,
	Pocha further discloses wherein the content item is a search result identified in response to the query and the visual indicator provides an indication that the search result contains biased content (Pocha col. 17 lines 25-49 e.g. (97) In one instance, each of the content object and the query (or a term of the query) can include weights for each of one or more concepts.  A relevance metric can then depend on a degree to which these weights match or are correlated.  In one instance, a primary concept is determined for the query, and the relevance metric is determined based on the content object's weight for that concept.  In one instance, a primary concept is determined for the content object, and the relevance metric is determined based on the query's (or query term's) weight for that concept.  In one instance, the relevance metric depends on a dot-product or correlation between corresponding weights for a set of concepts for the query (or query term) and the content object.  Thus, generally, a relevance metric can be high when a content object and query are estimated to be focused on one or more similar concepts.  Query results can then be biased towards content objects with high relevance metrics. (98) In one instance, a result prominence or order depends on the weighted concept map and/or relevance metrics.  For example, content objects can be identified in an order based on relevance metrics (e.g., such that a content object with a highest relevance metric is identified at a top off a result list).  As another example, representations of content objects with high (e.g., above-threshold) relevance metrics can be highlighted, bordered, bolded, or colored to emphasize the result [as wherein the content item is a search result identified in response to the query and the visual indicator (e.g. highlighted, bordered, bolded, or colored to emphasize the result) provides an indication that the search result contains biased content (e.g. biased towards content objects)]).
16.	With respect to claim 43,
	Pocha further discloses wherein the visual indicator includes an indication of a degree of likelihood that the search result contains biased content (Pocha col. 13 lines 52-58, col. 17 lines 25-49 e.g. (97) In one instance, each of the content object and the query (or a term of the query) can include weights for each of one or more concepts.  A relevance metric can then depend on a degree to which these weights match or are correlated.  In one instance, a primary concept is determined for the query, and the relevance metric is determined based on the content object's weight for that concept.  In one instance, a primary concept is determined for the content object, and the relevance metric is determined based on the query's (or query term's) weight for that concept.  In one instance, the relevance metric depends on a dot-product or correlation between corresponding weights for a set of concepts for the query (or query term) and the content object.  Thus, generally, a relevance metric can be high when a content object and query are estimated to be focused on one or more similar concepts.  Query results can then be biased towards content objects with high relevance metrics. (98) In one instance, a result prominence or order depends on the weighted concept map and/or relevance metrics.  For example, content objects can be identified in an order based on relevance metrics (e.g., such that a content object with a highest relevance metric is identified at a top off a result list).  As another example, representations of content objects with high (e.g., above-threshold) relevance metrics can be highlighted, bordered, bolded, or colored to emphasize the result [as wherein the visual indicator includes an indication of a degree of likelihood (e.g. relevance metrics/scores) that the search result contains biased content]).
17.	With respect to claim 44,
	Pocha further discloses wherein the visual indicator displays a first visual cue for providing a warning about the content item, a second visual cue for indicating caution should be taken with respect to the content item or a third visual cue for indicating the content item appears objective (Pocha col. 1 lines 33-48, col. 17 lines 50-67 e.g. (99) Thus, each content object can be initially processed and mapped to various concepts.  These concepts can be related to each other via a concept map.  Queries can be similarly processed (e.g., based on a term of a query, a learner's context and a query time).  Content items with concept-matching corresponding to that for queries can then be preferentially returned to learners.  Further, content items with additional or alternative concepts connected to query concepts in a query map can be returned.  For example, if content object A was associated with query-related concept M and concept N that is connected in a concept map, it may be returned before returning content object B that is only associated with query-related concept M. As another example, only two content objects are associated with query-related concept M, then additional results can focus on those associated with concept N that is connected to concept M in the concept map.  Using this technique, results relevant to a learner's query objectives can be identified [as wherein the visual indicator displays a third visual cue for indicating the content item appears objective (e.g. objectives)]).
18.	With respect to claim 45,
	Pocha further discloses wherein one of the first visual cue, the second visual cue or the third visual cue is displayed based on a degree of likelihood that the content item contains biased content (Pocha col. 13 lines 52-58, col. 17 lines 25-49 e.g. (97) In one instance, each of the content object and the query (or a term of the query) can include weights for each of one or more concepts.  A relevance metric can then depend on a degree to which these weights match or are correlated.  In one instance, a primary concept is determined for the query, and the relevance metric is determined based on the content object's weight for that concept.  In one instance, a primary concept is determined for the content object, and the relevance metric is determined based on the query's (or query term's) weight for that concept.  In one instance, the relevance metric depends on a dot-product or correlation between corresponding weights for a set of concepts for the query (or query term) and the content object.  Thus, generally, a relevance metric can be high when a content object and query are estimated to be focused on one or more similar concepts.  Query results can then be biased towards content objects with high relevance metrics. (98) In one instance, a result prominence or order depends on the weighted concept map and/or relevance metrics.  For example, content objects can be identified in an order based on relevance metrics (e.g., such that a content object with a highest relevance metric is identified at a top off a result list).  As another example, representations of content objects with high (e.g., above-threshold) relevance metrics can be highlighted, bordered, bolded, or colored to emphasize the result [as wherein one of the first visual cue, the second visual cue or the third visual cue is displayed based on a degree of likelihood (e.g. relevance metrics/scores) that the content item contains biased content]).

19.	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pocha in view of Venkataraman, and further in view of Bleyendaal.
20.	With respect to claim 22,
Although Pocha and Venkataraman combination substantially teaches the claimed invention, they do not explicitly indicate wherein determining whether the content item includes inaccurate information comprises comparing content in the content item with an authoritative source.
Bleyendaal teaches the limitations by stating wherein determining whether the content item includes inaccurate information comprises comparing content in the content item with an authoritative source (Bleyendaal [0074] and Fig. 5 e.g. expert).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Pocha, Venkataraman and Bleyendaal, to provide an effective mechanism for correctly analyzing queries within the context of a conversation (Venkataraman [0001]). 
21.	With respect to claim 23,
	Bleyendaal further discloses causing a display of content associated with the authoritative source in response to receiving a selection of the visual indicator (Bleyendaal [0027] and Fig. 3 e.g. [0027] FIG. 3 shows an illustrative graphical user interface displaying an outline and a related topic document).

22.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pocha in view of Venkataraman, and further in view of BRANCA et al (WO 2010121863 A1 hereinafter, “BRANCA”)..
23.	With respect to claim 24,
Although Pocha and Venkataraman combination substantially teaches the claimed invention, they do not explicitly indicate wherein the visual indicator is a warning.
BRANCA teaches the limitations by stating wherein the visual indicator is a warning (BRANCA col. 7 lines 1-5 e.g. Furthermore, the search result may indicate selected objects that are present within a specific range of each selected object. Selected objects that are in the visual range of the user may be highlighted to alert said user if it is within the user's visual range).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Pocha, Venkataraman and BRANCA, to provide an effective mechanism for correctly analyzing queries within the context of a conversation (Venkataraman [0001]). 

Response to Arguments
24.	Applicant’s remarks and arguments presented on 5/17/22 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
25.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
26.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66


/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
May 26, 2022